Exhibit 10.01


FORM OF CITIGROUP 2015 CAP/DCAP AGREEMENT





Citigroup Inc.
Capital Accumulation Program/Deferred Cash Award Plan Award Agreement
Summary


Citigroup Inc. (“Citigroup”) hereby grants to {NAME} (the “Participant”) the
awards summarized below pursuant to the terms of the Discretionary Incentive and
Retention Award Plan, as amended and restated effective as of January 1, 2015
(“DIRAP”). The terms, conditions and restrictions of your awards are contained
in this Award Agreement, including the attached Terms and Conditions (together,
the “Agreement”). Deferred stock and restricted stock awards are granted under
the 2014 Stock Incentive Plan, as amended from time to time (the “Stock
Incentive Plan”), pursuant to the 2015 Capital Accumulation Program (“CAP”). CAP
awards are summarized, along with additional information, in the 2015 Capital
Accumulation Program prospectus dated February 16, 2015, and any applicable
prospectus supplements (together, the “Prospectus”). Deferred cash awards are
granted under the Deferred Cash Award Plan, as amended and restated effective as
of January 1, 2015 (“DCAP”), and are summarized, along with additional
information, in the 2015 Deferred Cash Award Plan brochure dated February 16,
2015 (the “Brochure”).


For the awards to be effective, you must accept below acknowledging that you
have received and read the Prospectus, the Brochure and this Agreement,
including the Appendix. If you do not formally accept the terms and conditions
of these awards within the time period prescribed by Citigroup, the awards
summarized below will be withdrawn and canceled.


Summary of Participant’s 2015 Capital Accumulation Program Deferred Stock Award
(the “Deferred Stock Award”)


Award Date
February 16, 2015
Number of shares
[ ]
Vesting dates (and percentage vesting)
January 20, 2016 (25%)
January 20, 2017 (25%)
January 20, 2018 (25%)
January 20, 2019 (25%)1
Reference Business (for Performance Vesting Condition in Section 2(a))
[ ]2
Length of sale restriction in Section 2(d) (if applicable)
[ ]



Summary of Participant’s 2015 Deferred Cash Award (the “Deferred Cash Award”)


Award Date
February 16, 2015
Principal amount
[ ]
Notional interest rate (compounded annually)
3.47%
Vesting dates (and percentage vesting)
January 20, 2016 (25%)
January 20, 2017 (25%)
January 20, 2018 (25%)
January 20, 2019 (25%)1
Length of hold-back period in Section 2(d) (if applicable)
[ ]



Acceptance and Agreement by Participant. I hereby accept the awards described
above, and agree to be bound by the terms, conditions, and restrictions of such
awards as set forth in this Agreement (which includes the attached Terms and
Conditions), the Stock Incentive Plan or the DCAP, as applicable (acknowledging
hereby that I have read and that I understand such documents), and Citigroup’s
policies, as in effect from time to time, relating to the administration of
Citigroup’s incentive compensation programs.




CITIGROUP INC.    PARTICIPANT'S ACCEPTANCE:










--------------------------------------------------------------------------------



By: ________________________    __________________________
[Name]    Name:
[Title]    GEID:


___________________________________________ 
1 Pro-rata vesting on the first three anniversaries of the Award date (subject
to post-vesting retention requirements) is applicable for Code Staff in the
United Kingdom or Identified Staff in the European Union, or elsewhere, as
contemplated by local regulations.
2 Such publicly reported business segment as described in Section 2(a) hereof.






--------------------------------------------------------------------------------



CITIGROUP INC.
2015 CAP/DCAP AWARD AGREEMENT
TERMS AND CONDITIONS
    
The Terms and Conditions below constitute part of this Agreement and relate to
the Awards described on the preceding Summary page. The Deferred Stock Award and
the Deferred Cash Award are together referred to as the “Awards” and each, an
“Award.” All references to an Award in the Agreement will include dividend
equivalents accrued thereon (in the case of a Deferred Stock Award) or any and
any notional interest accrued thereon (in the case of a Deferred Cash Award).
Except as otherwise provided herein, the “Company” means Citigroup and its
consolidated subsidiaries. The “Committee” means the Personnel and Compensation
Committee of the Citigroup Board of Directors or any person having delegated
authority from the Committee over the administration of awards granted under the
Stock Incentive Plan and DCAP.


1. Participant Acknowledgements. By accepting the Awards, Participant
acknowledges that:


(a)He or she has read and understands the Prospectus and the Brochure and these
Terms and Conditions. Participant acknowledges that the official language of
these documents is English, and that unofficial translations of program
documents to a language Participant understands have been made available to
Participant upon request to aid his or her understanding of the official
English-language versions.


(b)Participant understands that the Awards and all other incentive awards are
entirely discretionary. Participant acknowledges that, absent a prior written
agreement to the contrary, he or she has no right to receive the Awards, or any
incentive award, that receipt of an Award or any other incentive award is
neither an indication nor a guarantee that an incentive award of any type or
amount will be made in the future, and that the Company is free to change its
practices and policies regarding incentive awards at any time in its sole
discretion.


(c)Because the Awards are intended to promote employee retention, among other
interests, the Awards will be canceled in accordance with the terms of this
Agreement if vesting conditions set forth herein are not satisfied or if a
clawback provision is applied.


(d)Any actual, anticipated, or estimated financial benefit to Participant from
the Awards (or any other incentive award) is not and will not be deemed to be a
normal or an integral part of Participant’s regular or expected salary or
compensation from employment for any purpose. Participant hereby agrees that
neither the Awards nor any amounts payable in respect of the Awards will be
considered when calculating any statutory, common law or other
employment-related payment to Participant, including any severance, resignation,
termination, redundancy, end-of-service, bonus, long-service awards, pension,
superannuation or retirement or welfare or similar payments, benefits or
entitlements.


(e)The value that may be realized from a Deferred Stock Award, if any, is
contingent and depends on the future market price of Citigroup stock, among
other factors. Equity awards are intended to promote stock ownership and to
align employees’ interests with those of stockholders. Any monetary value
assigned to a Deferred Stock Award in any communication is contingent,
hypothetical, and for illustrative purposes only and does not express or imply
any promise or intent by the Company to deliver, directly or indirectly, any
certain or determinable cash value to Participant.


(f)A Deferred Cash Award is an unsecured general obligation of each Employer
that employed Participant during the deferral period applicable to an Award and,
until paid in accordance with its terms, is subject to the claims of each such
Employer’s creditors. The currency in which Participant’s Deferred Cash Award is
denominated and/or paid and any required tax withholding and reporting will be
in accordance with Citigroup’s policies, as in effect from time to time,
relating to the administration of Citigroup’s incentive compensation programs.


2. Vesting Conditions, Clawbacks and Transfer Restrictions. Vesting of any Award
is conditioned on Participant’s continuous employment with the Company up to and
including the scheduled vesting date, unless otherwise provided in this
Agreement. If the conditions to vesting as set forth in the Agreement are not
satisfied as of the applicable vesting date(s) (including circumstances in which
vesting occurs after




--------------------------------------------------------------------------------



termination of employment), unvested shares in a Deferred Stock Award and/or the
unvested portion of the Deferred Cash Award will be subject to cancelation as
set forth in this Agreement.


(a)    Performance Vesting Condition Applicable to Deferred Stock Awards.


(i)    Each scheduled vesting of each portion of Participant’s Deferred Stock
Award will be subject to the following condition (a “Performance Vesting
Condition”). If Participant’s Reference Business indicated on the Deferred Stock
Award Summary on page 1 of this Agreement (the “Reference Business”) experiences
a Pre-Tax Loss for the calendar year immediately preceding a vesting date (the
“Performance Year”), the portion of the Deferred Stock Award that is scheduled
to vest on such vesting date will be reduced by a percentage, determined as (1)
the absolute value of the Pre-Tax Loss experienced by the Reference Business for
such Performance Year, divided by (2) the absolute value of the highest Pre-Tax
Profit experienced by the Reference Business for the three calendar years prior
to the applicable Performance Year (such three-year period being the
“Measurement Period”). The amount of “Pre-Tax Profit” (or “Pre-Tax Loss”) for
each relevant calendar year is the amount of income (loss) from continuing
operations before income taxes of the applicable Reference Business as shown in
the Quarterly Financial Data Supplement for the quarter ended December 31 for
each such year, and which were furnished as exhibits on Forms 8-K filed by
Citigroup with the United States Securities and Exchange Commission.
Notwithstanding the foregoing, in the event of any Pre-Tax Loss, there will be a
minimum 20% reduction of the amount otherwise scheduled to vest.


(ii)    If the absolute value of the Pre-Tax Loss experienced by Participant’s
Reference Business for the applicable Performance Year equals or exceeds the
absolute value of the highest calendar year Pre-Tax Profit of the Reference
Business during the Measurement Period, the entire portion of the Deferred Stock
Award that was scheduled to vest immediately following the Performance Year will
be canceled.


(iii)    Participant’s Reference Business is selected by the Committee, in its
sole discretion, among the following business units with separate public
financial statement reporting: Citigroup, Global Consumer Banking (“GCB”), and
Institutional Clients Group (“ICG”). In appropriate cases, the Committee may
provide in the Deferred Stock Award Summary that Participant’s Reference
Business is attributed on a percentage basis to more than one of the three
units, or is a Reference Business other than Citigroup, GCB, or ICG.


(iv)    The Performance Vesting Condition described in this Section 2(a) and
other terms of the Award do not change during the deferral period of the Award,
regardless of the Participant’s status as an active or terminated employee or
other change in employment status, except for Participant’s death. The Reference
Business and the Performance Vesting Condition are not modified solely because
Participant transfers employment within the Company or terminates employment
with the Company.
    
(b)    Performance Vesting Condition and Clawback Applicable to Deferred Cash
Awards.


(i)    Participant’s Deferred Cash Award will be subject to the following
condition (also a “Performance Vesting Condition”). The Committee may cancel all
or a portion of an unvested Deferred Cash Award if it determines, in its sole
discretion, that the Participant has had significant responsibility for a
material adverse outcome for Citigroup or any of its businesses or functions.
The Committee has the exclusive discretionary authority to determine and define
“significant responsibility” and “material adverse outcome” and all other
undefined terms in this Agreement.


(ii) Participant’s Deferred Cash Award will be subject to the following clawback
condition (the “General Clawback”). The Committee may cancel all or a portion of
an unvested Deferred Cash Award if it determines, in its sole discretion, that
(1) Participant engaged in behavior constituting misconduct or exercised
materially imprudent judgment that caused harm to any of the Company’s business
operations, or that resulted or could result in regulatory sanctions (whether or
not formalized), (2) failed to supervise




--------------------------------------------------------------------------------



or monitor individuals engaging in, or failed to properly escalate behavior
constituting, misconduct (whether or not gross misconduct) in accordance with
the Company’s policies regarding the reporting of misconduct, or who exercised
materially imprudent judgment that caused harm to any of the Company’s business
operations, or (3) failed to supervise or monitor individuals engaging in, or
properly failed to escalate, behavior that resulted or could result in
regulatory sanctions (whether or not formalized).


(iii)    The Performance Vesting Condition and General Clawback described in
this Section 2(b) and other terms of the Award do not change during the deferral
period of the Award, regardless of the Participant’s status as an active or
terminated employee or other change in employment status. This Performance
Vesting Condition and General Clawback are not modified solely because
Participant transfers employment within the Company or terminates employment
with the Company.


(c)     Citi Clawback, EU Clawback, and CRD4 Clawback.


(i)Any unvested shares in a Deferred Stock Award and/or any unvested portion of
a Deferred Cash Award will be canceled or forfeited if the Committee, in its
sole discretion, determines that (1) Participant received the Award based on
materially inaccurate publicly reported financial statements, (2) Participant
knowingly engaged in providing materially inaccurate information relating to
publicly reported financial statements, (3) Participant materially violated any
risk limits established or revised by senior management and/or risk management,
or (4) Participant has engaged in “gross misconduct” as defined in Section 3(f)
hereof (the “Citi Clawback”).


(ii)     In addition, if Participant has been designated as “U.K. Code Staff” or
“EU Identified Staff” (hereinafter, “Identified Staff”) and the Committee
determines (1) there is reasonable evidence that Participant engaged in
misconduct or committed material error or was involved in or was responsible for
conduct which resulted in significant losses in connection with his or her
employment or failed to meet appropriate standards of fitness and propriety, or
(2) the Company or Participant’s business unit has suffered a material downturn
in its financial performance or a material failure of risk management, the
Committee in its sole discretion may determine that any unvested shares in a
Deferred Stock Award and/or the unvested portion of a Deferred Cash Award will
be canceled or that the number of shares and/or the cash payment that is or may
otherwise become distributable or payable to Participant pursuant to this
Agreement will be reduced (the “EU Clawback”).


(iii)    If Participant has been designated Identified Staff, and the Committee
determines (1) there is reasonable evidence of employee misbehavior or material
error, or (2) Citigroup or the Participant’s business unit has a material
failure of risk management, the Committee may, in its sole discretion, require
repayment or otherwise recover from Participant an amount corresponding to some
or all of any Award at any time prior to the seventh anniversary of the
applicable Award Date set forth in the Award Summary on page 1 (the “CRD4
Clawback”). In determining whether to exercise the CRD4 Clawback, the Committee
will take into account the factors it considers relevant in its sole discretion,
and where the circumstances described in the preceding clause (2) arise, it will
consider Participant’s proximity to the failure of risk management and his or
her level of responsibility.


(d)     Sale Restriction/Hold-back Period Applicable to Identified Staff.


(i)     Sale Restriction on Deferred Stock Award. If Participant has been
designated as Identified Staff, shares that vest pursuant to this Agreement may
not be sold or otherwise transferred until the end of the period set forth in
the Award Summary on page 1 of this Agreement that begins on the applicable
vesting date, or, if earlier, the date of Participant’s death. Notwithstanding
the foregoing, if the Company is required to withhold any tax upon the vesting
of such shares, the number of whole shares that are sufficient to satisfy the
minimum amount of tax that is required to be withheld will be so withheld, but
only to the extent permitted by applicable law, and in such case, only the net,
after-tax shares will be subject to the restriction on sale or other transfer.
If Participant’s tax liability in connection with the vesting of any shares
subject to the Award exceeds the minimum statutory withholding obligation of the
Company,




--------------------------------------------------------------------------------



or if Participant is a participant in the Citigroup Expatriate Program (an
“Expatriate”) subject to hypothetical tax that exceeds the minimum statutory
withholding obligation of the Company (including, in each case, if no
withholding is required by applicable law), the Company may, in its discretion,
but only to the extent permitted by applicable law, release from restriction a
number of whole shares that, if sold at then current market prices, as
determined by the Company, will be sufficient to cover Participant’s actual (or
hypothetical) tax liability. To the extent the withholding or release of
sale-restricted shares for the purpose of funding tax (or hypothetical tax)
obligations is not permitted for any reason, Participant will be required to
fund payment of the amount due in cash. If Participant’s employment is
terminated pursuant to Section 3(f) of this Agreement, any shares that are
vested but undistributed pursuant to this Section 2(d)(i) as of Participant’s
termination date will be canceled.


(ii)     Hold-back Period on Deferred Cash Award. If Participant has been
designated as Identified Staff, each portion of a Deferred Cash Award that vests
pursuant to this Agreement will not be payable to the Participant until the end
of the period set forth in the Award Summary on page 1 of this Agreement that
begins on the applicable vesting date, or, if earlier, the date of Participant’s
death. Notional interest will continue to accrue until such Award is payable.
Notwithstanding the foregoing, if the Company is required to withhold any tax
upon the vesting of a portion of the Deferred Cash Award, the Company will
withhold from the vested portion of the Deferred Cash Award to the extent
permitted by applicable law, and the net after-tax amount will be payable when
the vested installment is paid. If Participant’s tax liability exceeds the
minimum statutory withholding obligation of the Company, or if Participant is an
Expatriate subject to hypothetical tax that exceeds the minimum statutory
withholding obligation of the Company (including, in each case, if no
withholding is required by applicable law), Participant will be required to fund
payment of the amount due in cash. If Participant’s employment is terminated
pursuant to Section 3(f) of this Agreement, any portion of a Deferred Cash Award
that is vested but unpaid pursuant to this Section 2(d)(ii) as of Participant’s
termination date will be canceled.


(e)     Notional Interest on Deferred Cash Awards. Participant acknowledges that
the Deferred Cash Award does not provide for actual interest payments but, if
and when paid, includes an additional amount calculated with reference to an
interest rate. This notional interest on a Deferred Cash Award will be
calculated at the rate indicated in the Deferred Cash Award Summary on page 1 of
this Agreement. The payment of a vested installment of a Deferred Cash Award
will include the accrued notional interest on the value of the installment that
vests after the Performance Vesting Condition described in Section 2(b) is
applied and all other conditions to vesting are satisfied.


(f)     Additional Conditions.


(i)    Only whole shares of Citigroup stock may be delivered when shares are
distributable, and the Company will not be liable to Participant with respect to
canceled fractional shares or for payment in lieu of fractional shares.


(ii)    All distributions of shares pursuant to the Deferred Stock Award will be
net of any shares withheld for taxes, and payments pursuant to the Deferred Cash
Award will be net of any amounts withheld for taxes.


(iii)    Once all applicable conditions to vesting have been satisfied, vested
Awards will be distributed as soon as administratively practicable, except as
may be provided elsewhere in this Agreement. Vesting and distribution or payment
in each case are subject to receipt of the information necessary to make
required tax payments and confirmation by Citigroup that all applicable
conditions to vesting and distribution or payment have been satisfied.


(iv)    Notwithstanding anything in the Agreement to the contrary, the Committee
will suspend the vesting, payment, or distribution of any Award pending an
investigation into whether there are circumstances that would prevent an Award
from vesting under the general vesting conditions or Performance Vesting
Conditions, or subject the Award to forfeiture pursuant to the General, Citi or
EU




--------------------------------------------------------------------------------



Clawbacks.

(v)    If it is subsequently determined (whether following an investigation or
otherwise) that vesting conditions were in fact not satisfied and that an Award
should not have been paid or vested, Participant will be obligated, pursuant to
Section 6 of this Agreement, to return or repay to the Company any improperly
vested shares or amounts, and any improperly vested shares or amounts subject to
a sales restriction or holdback described in Section 2(d) will be canceled.


3. Termination of Employment and Other Changes in Status. If Participant’s
employment with the Company terminates or is interrupted, or if Participant’s
status changes under the circumstances described below, Participant’s rights
with respect to the Awards will be affected as provided in this Section 3. If
Participant’s employment with the Company terminates for any reason not
described below, the Awards will be canceled.


(a)     Voluntary Resignation. If Participant voluntarily terminates his or her
employment with the Company and at such time does not satisfy the conditions of
Section 3(j), (k) or (l) below, vesting of the Award will cease on the date
Participant’s employment is so terminated; all unvested Awards will be canceled
and Participant will have no further rights of any kind with respect to the
Awards. For purposes of this Agreement, a termination of employment by
Participant that is claimed to be a “constructive discharge” (or similar claim)
will be treated as a voluntary termination of employment.


(b)     Disability. Awards will continue to vest on schedule subject to all
other provisions of this Agreement during Participant’s approved disability
leave pursuant to a Company disability policy. If Participant’s approved
disability leave ends in a termination of Participant’s employment by the
Company because Participant can no longer perform the essential elements of his
or her job, unvested Awards will continue to vest on schedule subject to all
other provisions of this Agreement.


(c)     Approved Personal Leave of Absence (Non-Statutory Leave).


(i)     Awards will continue to vest on schedule subject to all other provisions
of this Agreement during the first six months of Participant’s personal leave of
absence that was approved by management of Participant’s business unit in
accordance with the leave of absence policies applicable to Participant (an
“approved personal leave of absence”). Unvested Awards will be canceled as soon
as the approved personal leave of absence has exceeded six months, except as
provided in paragraph (ii) below.


(ii)     If Participant’s employment terminates for any reason during the first
six months of an approved personal leave of absence, the Awards will be treated
as described in the applicable provision of this Section 3. If Participant
satisfies the conditions of Section 3(k) or (l) before the approved personal
leave of absence exceeds six months, unvested Awards will continue to vest on
schedule subject to Section 3(k) or (l), as applicable.


(d)     Statutory Leave of Absence. Unvested Awards will continue to vest on
schedule subject to all other provisions of this Agreement during a leave of
absence that is approved by management of Participant’s business unit, is
provided by applicable law and is taken in accordance with such law and
applicable Company policy (a “statutory leave of absence”). If Participant’s
employment terminates for any reason during a statutory leave of absence, the
Awards will be treated as described in the applicable provision of this Section
3. If Participant satisfies the conditions of Section 3(k) or (l) during a
statutory leave of absence, unvested Awards will continue to vest on schedule,
subject to Section 3(k) or (l), as applicable.


(e)     Death. If Participant’s employment terminates by reason of Participant’s
death, or if Participant dies following a termination of his or her employment:






--------------------------------------------------------------------------------



(i) Participant’s unvested Deferred Stock Award will vest upon Participant’s
death and become distributable to Participant’s estate as soon as practicable;
provided, however, that if the Citi Clawback, the EU Clawback or the Performance
Vesting Condition in Section 2(a) have been triggered by circumstances existing
at the time of Participants death, Participant’s unvested Deferred Stock Award
will be reduced or canceled accordingly; and


(ii) the amount, if any, of Participant’s unvested Deferred Cash Award will vest
upon Participant’s death and will be paid to the Participant’s estate as soon as
practicable, provided, however, that if the General Clawback, the Citi Clawback,
the EU Clawback or the Performance Vesting Condition in Section 2(b) have been
triggered by circumstances existing at the time of Participant's death,
Participant’s unvested Deferred Cash Award will be reduced or canceled
accordingly.


(f)     Involuntary Termination for Gross Misconduct. If the Company terminates
Participant’s employment because of Participant’s “gross misconduct” (as defined
below), vesting of the Awards will cease on the date Participant’s employment is
so terminated; unvested shares and any vested but undistributed shares in a
Deferred Stock Award, and/or the unvested portion and any vested but unpaid
portion of a Deferred Cash Award will be canceled as of the date Participant’s
employment is terminated and Participant will have no further rights of any kind
with respect to the Award. For purposes of this Agreement, “gross misconduct”
means any conduct that is determined by the Committee, in its sole discretion,
(i) to be in competition during employment by the Company with the Company’s
business operations, (ii) to be in breach of any obligation that Participant
owes to the Company or Participant’s duty of loyalty to the Company, (iii) to be
materially injurious to the Company, or (iv) to otherwise constitute gross
misconduct under the Company’s guidelines.


(g)     Involuntary Termination Other than for Gross Misconduct. If
Participant’s employment is terminated by the Company involuntarily other than
for gross misconduct, including under a reduction in force or job discontinuance
program, unvested Awards will continue to vest on schedule subject to all other
provisions of this Agreement.


(h)     Transfer to Non-Participating Subsidiary. If Participant transfers to a
subsidiary that is a member of the “controlled group” of Citigroup (as defined
below), unvested Awards will continue to vest on schedule subject to all other
provisions of this Agreement. If Participant transfers to a subsidiary that is
not a member of the “controlled group” of Citigroup (as defined below), the
provisions of Section 3(g) will apply to the Awards. For purposes of this
Agreement, “controlled group” has the meaning set forth in Treas. Reg. §
1.409A-1(h)(3).


(i)     Employing Company is Acquired by Another Entity (Change in Control). If
Participant is employed by a company or other legal entity where the Company
ceases to own at least 50% of the voting power or value of the equity of the
employing entity (hereinafter, a “change in control”), unvested Awards will
continue to vest on schedule subject to all other provisions of this Agreement.
In the event of a “Change of Control” (as defined in the Stock Incentive Plan)
of Citigroup, the Committee, in its sole discretion may, subject only to the
limitations specified in the Stock Incentive Plan and in Sections 9, 12, and 13
of this Agreement, take any actions with respect to awards (including the
Awards) that are permitted by the Stock Incentive Plan, including, but not
limited to, making adjustments that it deems necessary or appropriate to reflect
the transaction, or causing awards to be assumed, or new rights substituted
therefor, by the surviving entity in such transaction.


(j)     Voluntary Resignation to Pursue Alternative Career. If Participant has
not met the conditions of Section 3(k) or (l), and Participant voluntarily
resigns from his or her employment with the Company to work in a full-time paid
career (i) in government service, (ii) for a bona fide charitable institution,
or (iii) as a teacher at a bona fide educational institution, and/or otherwise
satisfies the alternative or additional requirements (including written
management approvals) that may be imposed by then applicable guidelines adopted
for the purposes of administering this provision (an “alternative career”),
unvested Awards will continue to vest on schedule subject to all other
provisions of this




--------------------------------------------------------------------------------



Agreement and the applicable guidelines (or until such earlier date on which
Section 3(e) applies); provided that in the event of resignations described in
Sections 3(j)(ii) and (iii), Participant remains continuously employed in the
alternative career (or a new alternative career) until each scheduled vesting
date and Participant provides by each subsequent vesting date, if requested by
the Company, a written certification of compliance with the Company’s
alternative career guidelines, in a form satisfactory to the Company. If an
acceptable certification is not provided by the relevant vesting date, unvested
Awards will be canceled.

(k)     Satisfying the “Rule of 75.” If Participant has completed a number of
full years of service with the Company that, when added to his or her age,
equals at least 75 (the “Rule of 75”), unvested Awards will continue to vest on
schedule subject to all other provisions of this Agreement, provided that if
Participant has voluntarily terminated his or her employment, Participant is
not, at any time up to and including each scheduled vesting date (or until such
earlier date on which Section 3(e) applies), employed by a Significant
Competitor of the Company (as defined in Section 3(m) below). Participant’s age
and years of service will each be rounded down to the nearest whole number when
determining whether the Rule of 75 has been attained.


(l)     Satisfying the “Rule of 60.” If Participant does not satisfy the
conditions of Section 3(k) above, but (i) is at least age 50 and has completed
at least five full years of service with the Company and Participant’s age plus
the number of full years of service with the Company equals at least 60, or (ii)
Participant is under age 50, but has completed at least 20 full years of service
with the Company and Participant’s age plus the number of full years of service
with the Company equals at least 60 (the “Rule of 60”), unvested Awards will
continue to vest on schedule subject to all other provisions of this Agreement,
provided that if Participant has voluntarily terminated his or her employment,
Participant is not, at any time up to and including each scheduled vesting date
(or until such earlier date on which Section 3(e) applies), employed by a
Significant Competitor of the Company (as defined in Section 3(m) below).
Participant’s age and years of service will each be rounded down to the nearest
whole number when determining whether the Rule of 60 has been attained.


(m)     Definition of “Significant Competitor;” Certification of Compliance.


(i) For purposes of this Agreement, a “Significant Competitor” of the Company
means any company or other entity designated by the Committee as such and
included on a list of Significant Competitors that will be made available to
Participant and that may be updated by the Company from time to time in its
discretion. For purposes of this Section 3(m), “Company" means Citigroup and any
of its subsidiaries.


(ii) Whenever an Award continues to vest pursuant to Section 3(k) or (l)
following a termination of employment, the vesting of the Award will be
conditioned upon Participant’s providing by each subsequent vesting date, if
requested by the Company, a written certification that Participant has not been
employed by a Significant Competitor in a form satisfactory to the Company. The
list of Significant Competitors in effect at the time Participant terminates
employment with the Company will apply to such certification. If an acceptable
certification is not provided by the relevant vesting date, vesting of Awards
will cease as of the date that is immediately prior to the vesting date, the
Awards will be canceled, and Participant will have no further rights of any kind
with respect to the Awards.


(n)    Suspension of Employment. If the Company suspends a Participant’s
employment (with or without pay) during an investigation, then all vesting of
any Award will likewise be suspended pending the outcome of the investigation.
If Participant’s employment terminates for any reason during or after such
investigation, then the termination of employment will, for purposes of the
Award and vesting related thereto, be effective as of the date of the
suspension.


4. Transferability.





--------------------------------------------------------------------------------



(a) Unvested Awards and vested and sale-restricted or undistributed Awards may
not be sold, pledged, hypothecated, assigned, margined or otherwise transferred,
other than by will or the laws of descent and distribution, and no Award or
interest or right therein will be subject to the debts, contracts or engagements
of Participant or his or her successors in interest or will be subject to
disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law, by judgment, lien, levy, attachment,
garnishment or any other legal or equitable proceedings (including bankruptcy or
divorce), and any attempted disposition thereof will be null and void, of no
effect, and not binding on the Company in any way. Participant agrees that any
purported transfer will be null and void, and will constitute a breach of this
Agreement causing damage to the Company for which the remedy will be cancelation
of the Award. During Participant’s lifetime, all rights with respect to the
Awards will be exercisable only by Participant, and any and all payments in
respect of the Awards will be to Participant only. The Company will be under no
obligation to entertain, investigate, respect, preserve, protect or enforce any
actual or purported rights or interests asserted by any creditor of Participant
or any other third party in the Award, and Participant agrees to take all
reasonable measures to protect the Company against any such claims being
asserted in respect of Participant’s Awards and to reimburse the Company for any
and all reasonable expenses it incurs defending against or complying with any
such third-party claims if Participant could have reasonably acted to prevent
such claims from being asserted against the Company.

(b)Citigroup may assign the legal obligation to pay Participant’s Deferred Cash
Award to Participant’s employer without the consent of Participant.


5. Stockholder Rights. Participant will have no voting rights as a stockholder
of Citigroup over any shares subject to a Deferred Stock Award, unless and until
the shares subject to the Deferred Stock Award are vested. As the Deferred Stock
Award is subject to the Performance Vesting Condition, the Deferred Stock Award
will accrue dividend equivalents during the vesting period, which will be the
same as dividends paid to record holders of shares of outstanding Citigroup
stock. Such dividend equivalents will be paid, without interest, if and when,
and only to the extent that, the shares subject to the Deferred Stock Award vest
and are distributed to Participant. Dividends will be paid on vested,
sale-restricted shares after the Performance Vesting Condition has been
satisfied to the extent dividends are paid to record holders of shares of
outstanding Citigroup stock. Participant may trade in Citigroup shares and
employ personal hedging or pledging strategies with respect to vested and
unvested Deferred Stock Awards only as permitted under the Company’s trading
policies and applicable local law.


6. Repayment Obligations and Right of Set Off.


(a) Repayment Obligations. If the Committee determines that all conditions to
vesting and payment or distribution of an Award (or any portion thereof) were
not satisfied in full, the Committee will cancel such vesting and refuse to
issue or distribute shares or cash and immediately terminate Participant’s
rights with respect to such Award (or improperly vested portion thereof). If any
such Award (or improperly vested portion thereof) has already been paid or
distributed, Participant agrees, upon demand, to (i) return to the Company any
shares of Citigroup stock or cash amounts distributed or paid to Participant in
settlement of such Deferred Stock Award (or improperly vested portion thereof),
or (in lieu of returning improperly vested shares) pay an amount equal to the
fair market value of such shares on their vesting date, if greater than their
fair market value on the date they are due to be returned to the Company; and
(ii) pay the Company the amount of any cash paid in settlement of the vesting of
such Deferred Cash Award (or improperly vested portion thereof), in each case,
without reduction for any shares of Citigroup stock or cash withheld to satisfy
withholding tax or other obligations due at the time such distribution or
payment that is subsequently determined to have been improper was made.

(b)Right of Set-Off. Participant agrees that the Company may, to the extent
determined by the Company to be permitted by applicable law and consistent with
the requirements of Section 409A of the U.S. Internal Revenue Code of 1986, as
amended (the “Code”), retain for itself funds or securities otherwise payable to
Participant pursuant to the Awards or any award under any award program
administered by Citigroup to offset (i) any amounts paid by the Company to a
third party pursuant to any award, judgment, or settlement of a complaint,
arbitration, or lawsuit of which Participant was the subject; or (ii) any
outstanding amounts (including, without limitation, travel and entertainment or
advance account balances, loans, repayment obligations under any award agreement
such as those imposed by the CRD4




--------------------------------------------------------------------------------



Clawback or other clawback provision, or any obligations pursuant to a
tax-equalization or housing allowance policy or other expatriate benefit) that
Participant owes the Company or its affiliates. The Company may not retain such
funds or securities and set off such obligations or liabilities, as described
above, until such time as they would otherwise be distributable or payable to
Participant in accordance with the applicable award terms. Only after-tax
amounts will be applied to set-off Participant’s obligations and liabilities and
Participant will remain liable to pay any amounts that are not thereby satisfied
in full.


7. Consent to Electronic Delivery. In lieu of receiving documents in paper
format, Participant hereby agrees, to the fullest extent permitted by law, to
accept electronic delivery of any documents that Citigroup may be required to
deliver (including, but not limited to, prospectuses, prospectus supplements,
brochures, grant or award notifications and agreements, account statements,
annual and quarterly reports, and all other forms or communications) in
connection with the Awards and any other prior or future incentive award or
program made or offered by Citigroup or its predecessors or successors.
Electronic delivery of a document to Participant may be via a Company e-mail
system or by reference to a location on a Company intranet or secure internet
site to which Participant has access.


8. Plan Administration. The Deferred Stock Award described in this Agreement has
been granted subject to the terms of the Stock Incentive Plan, and the shares
deliverable to Participant in connection with a Deferred Stock Award will be
from the shares available for grant pursuant to the terms of the Stock Incentive
Plan. The Deferred Cash Award described in this Agreement has been granted
subject to the terms of the DCAP. The Committee has the exclusive discretionary
authority to make findings of fact, conclusions, and determinations regarding
the interpretation of the Agreements or relevant Plan provisions or the
administration of the Awards (including but not limited to determining exchange
rates for Award settlement), and will have the exclusive and final authority to
determine all calculations of all Award amounts, including notional interest.
The Committee has the exclusive authority to establish administrative procedures
to implement the terms of the Award. Any such procedure will be conclusive and
binding on Participant.


9. Adjustments to Awards.


(a)    Capital Structure. In the event of any change in Citigroup’s capital
structure on account of (i) any extraordinary dividend, stock dividend, stock
split, reverse stock split or any similar equity restructuring; or (ii) any
combination or exchange of equity securities, merger, consolidation,
recapitalization, reorganization, divestiture or other distribution (other than
ordinary cash dividends) of assets to stockholders, or any other similar event
affecting Citigroup’s capital structure (a “Capital Restructuring”), to the
extent necessary to prevent the enlargement or diminution of the rights of
Participants, the Committee will make such appropriate equitable adjustments as
may be permitted by the terms of the Stock Incentive Plan and applicable law, to
the number or kind of shares subject to a Deferred Stock Award.


(b)    Equitable Adjustments. In the event of a Capital Restructuring,
reorganization of a Reference Business, or change in public reporting of a
Reference Business (an “Event”), the Committee will adjust Pre-Tax Profit,
Pre-Tax Loss, Participant's Reference Business and any related provision of an
Award in a manner consistent with such Event, which adjustment will not require
the consent of the affected Participants.


(c)     Modifications. The Committee retains the right to modify Participant’s
Award if required to comply with applicable law, regulation, or regulatory
guidance (including applicable tax law) without Participant’s prior consent.
Citigroup will furnish or make available to Participant a written notice of any
modification through a prospectus supplement or otherwise, which notice will
specify the effective date of such modification. Any other adverse modification
not elsewhere described in this Agreement will not be effective without
Participant’s written consent.


(d)     Adverse Consequences. Neither the Committee nor Citigroup will be liable
to Participant for any additional personal tax or other adverse consequences of
any adjustments that are made to an Award.






--------------------------------------------------------------------------------



10. Taxes and Tax Residency Status.


(a)    Compliance. By accepting the Awards, Participant agrees to pay all
applicable taxes (or hypothetical tax, if Participant is subject to tax
equalization or tax protection pursuant to a Citigroup Expatriate policy) and to
file all required tax returns in all jurisdictions where Participant is subject
to tax and/or an income tax filing requirement. To assist Citigroup in achieving
full compliance with its obligations under the laws of all relevant taxing
jurisdictions, Participant agrees to keep complete and accurate records of his
or her income tax residency status and the number and location of travel and
workdays outside of his or her country of income tax residency from the date of
the Awards until the vesting of the Awards and the subsequent sale of any shares
received in connection with a Deferred Stock Award. Participant also agrees to
provide, upon request, complete and accurate information about his or her tax
residency status to Citigroup during such periods, and confirmation of his or
her status as a (i) U.S. citizen, (ii) holder of a U.S. green card, or (iii)
citizen or legal resident of a country other than the U.S. Participant will be
responsible for any tax due, including penalties and interest, arising from any
misstatement by Participant regarding such information. The Award will be
subject to cancelation if Participant fails to make any such required payment.


(b)    Deferred Stock Awards. To the extent the Company is required to withhold
tax in any jurisdiction upon the vesting of the a Deferred Stock Award or at
such times as otherwise may be required in connection with a Deferred Stock
Award, Participant acknowledges that the Company may (but is not required to)
provide Participant alternative methods of paying the Company the minimum amount
due to the appropriate tax authorities (or to the Company, in the case of
hypothetical tax for employees covered under the Citi Expatriate Policy), as
determined by the Company. If no method of tax withholding is specified at or
prior to the time any tax (or hypothetical tax) is due on a Deferred Stock
Award, or if Participant does not make a timely election, the Company will
withhold a sufficient number of shares from the vested shares that are
distributable to Participant to fund only the minimum amount of tax that is
required by law to be withheld, but only if such shares have vested pursuant to
the terms of this Agreement. If Participant is a current or former Citigroup
Expatriate subject to tax equalization, Participant agrees to promptly pay to
the Company, in cash (or by any other means acceptable to the Company), the
excess of the amount of hypothetical tax due over the minimum amount of actual
tax that is required by law to be withheld with respect to a Deferred Stock
Award. Participant agrees that the Company, in its discretion, may require that
some or all of the tax (or hypothetical tax) withholding obligations in
connection with the Deferred Stock Award or any other equity award must be
satisfied in cash only, that timely payment of such amounts when due will be
considered a condition to vesting of the Deferred Stock Award (or other subject
equity award), and that if the required amounts are not timely remitted to the
Company, the Deferred Stock Award (or other subject equity award) will be
canceled. Whenever withholding in shares is permitted or mandated by the
Company, the number of shares to be withheld will be based on the fair market
value of the shares on the date they are withheld, as determined by the Company.
Whenever the payment of required withholding tax (or hypothetical tax) in cash
is permitted or mandated by the Company and provision for timely payment of such
amounts by Participant has not been made, instead of canceling an equity award
(as provided above), the Company, in its sole discretion, may sell on behalf of
Participant, at Participant’s market risk and expense, the number of shares
subject to the award that at the market sale price obtainable for the shares on
or as soon as practicable after the due date for the tax (or hypothetical tax)
owed by Participant, will produce sufficient proceeds to satisfy Participant’s
tax (or hypothetical tax) obligation, and remit such proceeds to the appropriate
tax authorities (or in the case of hypothetical tax, retain such proceeds in
satisfaction of Participant’s obligation to the Company); any remaining sales
proceeds, after deduction for commissions and other reasonable and customary
expenses, and any remaining shares (if otherwise distributable to Participant)
will be delivered to Participant.


(c)    Deferred Cash Awards. To the extent the Company is required to withhold
tax in any jurisdiction upon the vesting of a Deferred Cash Award or at such
times as otherwise may be required in connection with a Deferred Cash Award, the
Company will withhold from the vested portion of the Award to the extent
permitted by applicable law, or withhold hypothetical tax pursuant to the
Citigroup Expatriate Policy, and Participant will be paid the after-tax amount.
If a tax the Company is required to withhold is due prior to vesting or prior to
the expiration of a hold-back period and withholding is prohibited by applicable
law or regulatory guidance, Participant will be required to pay the amount of
the applicable tax due to the Company. The Award will be subject to cancelation
if Participant fails to make any such required tax payment.




--------------------------------------------------------------------------------





(d)     Executive Performance Plan. Any Award to a participant in the 2011
Executive Performance Plan (the “EPP”) will be granted subject to the terms of
the EPP, including any aggregate annual maximum award limit set forth therein.


11. Entire Agreement; No Right to Employment. The Stock Incentive Plan, the DCAP
plan document, the Prospectus, the Brochure and this Agreement constitute the
entire understanding between the Company and Participant regarding the Awards
and supersede all previous written, oral, or implied understandings between the
parties hereto about the subject matter hereof, including any written or
electronic agreement, election form or other communication to, from or between
Participant and the Company. Nothing contained herein or in any incentive plan
or program documents will confer upon Participant any rights to continued
employment or employment in any particular position, at any specific rate of
compensation, or for any particular period of time.


12. Compliance with Regulatory Requirements. The Awards are subject to the
applicable law (including tax laws) and regulatory guidance in multiple
jurisdictions, and will be administered and interpreted consistently with such
law and regulatory guidance, including but not limited to Section 409A and
Section 457A of the Code.


13. Section 409A and Section 457A Compliance.


(a)    Tax Liability. Participant understands that as a result of Section 409A
and/or Section 457A of the Code, if Participant is a U.S. taxpayer he or she
could be subject to adverse tax consequences if the Award or the plans and
program documents are not administered in accordance with the requirements of
Section 409A or Section 457A. Participant further understands that if
Participant is a U.S. taxpayer, and an Award is considered to be a “nonqualified
deferred compensation plan” and Participant’s employer is considered to be a
“nonqualified entity” (as such terms are defined in Section 409A and/or Section
457A of the Code), Participant could be subject to accelerated income
recognition or other adverse tax consequences with respect to all or a portion
of the Award if Citigroup fails to modify the Awards. However, Participant
acknowledges that there is no guarantee that the Awards, or any amendment or
modification thereto, will successfully avoid unintended tax consequences to
Participant and that the Company does not accept any liability therefor.


(b)    Specified Employees. If an Award is subject to Section 409A of the Code,
this Agreement may not be amended, nor may the Award be administered, to provide
for any distribution of shares or any payment of a Deferred Cash Award to occur
upon any event that would constitute a “separation from service” (within the
meaning of Section 409A of the Code) if Participant is a “specified employee”
(within the meaning of Treas. Reg. § 1.409A-1(i)(1)) at the time of such
Participant’s “separation from service,” unless it is provided that the
distribution or payment will not be made until the date which is six months from
such “separation from service,” or, if earlier, the date of Participant’s death
and that during such six-month deferral period, Participant will not be entitled
to interest, notional interest, dividends, dividend equivalents, or any
compensation for any loss in market value or otherwise which occurs with respect
to the Award during such deferral period.


14. Arbitration; Conflict; Governing Law; Severability.


(a)    Arbitration. Any disputes related to the Awards will be resolved by
arbitration in accordance with the Company’s arbitration policies. In the
absence of an effective arbitration policy, Participant understands and agrees
that any dispute related to an Award will be submitted to arbitration in
accordance with the rules of the American Arbitration Association. To the
maximum extent permitted by law, and except where expressly prohibited by law,
arbitration on an individual basis will be the exclusive remedy for any claims
that might otherwise be brought on a class, representative or collective basis.
Accordingly, Participant may not participate as a class or collective action
representative, or as a member or any class, representative or collective
action, and will not be entitled to a recovery in a class, representative or
collective action in any forum. Any disputes concerning the validity of this
class,




--------------------------------------------------------------------------------



representative or collective action waiver will be decided by a court of
competent jurisdiction, not by an arbitrator.


(b)    Conflict. This Agreement will control in the event of a conflict between
this Agreement and the Prospectus or the Brochure. In the event of a conflict
between this Agreement and the Stock Incentive Plan and/or the DCAP plan
document, the Stock Incentive Plan or the DCAP plan document, as applicable,
will control.


(c)    Governing Law. This Agreement will be governed by the laws of the State
of New York (regardless of conflict of laws principles) as to all matters,
including, but not limited to, the construction, application, validity and
administration of the Company’s incentive award programs.


(d)    Severability. The terms of this Agreement will be deemed severable so
that if any of its provisions will be held void, unlawful, or unenforceable
under any applicable statute or other controlling law, the remainder of this
Agreement will continue in full force and effect, and will be construed and
enforced in accordance with the purposes of the Stock Incentive Plan and the
DCAP plan document as if the illegal or invalid provision did not exist.


15. Disclosure Regarding Use of Personal Information and Participant’s Consent.


(a)    Definition and Use of “Personal Information.” In connection with the
grant of the Awards, and any other award under other incentive award programs,
and the implementation and administration of any such programs, including,
without limitation, Participant’s actual participation, or consideration by the
Company for potential future participation, in any program at any time, it is or
may become necessary for the Company to collect, transfer, use, and hold certain
personal information regarding Participant in and/or outside of Participant’s
country of employment.


The “personal information” that Citigroup may collect, process, store and
transfer for the purposes outlined above may include Participant’s name,
nationality, citizenship, tax or other residency status, work authorization,
date of birth, age, government/tax identification number, passport number,
brokerage account information, GEID or other internal identifying information,
home address, work address, job and location history, compensation and incentive
award information and history, business unit, employing entity, and
Participant’s beneficiaries and contact information. Participant may obtain more
details regarding the access and use of his/her personal information, and may
correct or update such information, by contacting his/her human resources
representative or local equity coordinator.


Use, transfer, storage and processing of personal information, electronically or
otherwise, may be in connection with the Company’s internal administration of
its incentive award programs, or in connection with tax or other governmental
and regulatory compliance activities directly or indirectly related to an
incentive award program. For such purposes only, personal information may be
used by third parties retained by the Company to assist with the administration
and compliance activities of its incentive award programs, and may be
transferred by the company that employs (or any company that has employed)
Participant from Participant’s country of employment to other Citigroup entities
and third parties located in the United States and in other countries.
Specifically, those parties that may have access to Participant’s information
for the purposes described herein include, but are not limited to, (i) human
resources personnel responsible for administering the award programs, including
local and regional equity award coordinators, and global coordinators located in
the United States; (ii) Participant’s U.S. broker and equity account
administrator and trade facilitator; (iii) Participant’s U.S., regional and
local employing entity and business unit management, including Participant’s
supervisor and his/her superiors; (iv) the Committee or its designee, which is
responsible for administering the Stock Incentive Plan and DCAP; (v) Citigroup’s
technology systems support team (but only to the extent necessary to maintain
the proper operation of electronic information systems that support the
incentive award programs); and (vi) internal and external legal, tax and
accounting advisors (but only to the extent necessary for them to advise the
Company on compliance and other issues affecting the incentive award programs in
their respective fields of expertise). At all times, Company personnel and third
parties will be obligated to maintain the




--------------------------------------------------------------------------------



confidentiality of Participant’s personal information except to the extent the
Company is required to provide such information to governmental agencies or
other parties. Such action will always be undertaken only in accordance with
applicable law.


(b)     Participant’s Consent. BY ACCEPTING THE AWARDS, PARTICIPANT EXPLICITLY
CONSENTS (I) TO THE USE OF PARTICIPANT’S PERSONAL INFORMATION FOR THE PURPOSE OF
BEING CONSIDERED FOR PARTICIPATION IN FUTURE EQUITY, DEFERRED CASH OR OTHER
AWARD PROGRAMS (TO THE EXTENT HE/SHE IS ELIGIBLE UNDER THE TERMS OF SUCH PLAN OR
PROGRAM, AND WITHOUT ANY GUARANTEE THAT ANY AWARD WILL BE MADE); AND (II) TO THE
USE, TRANSFER, PROCESSING AND STORAGE, ELECTRONICALLY OR OTHERWISE, OF HIS/HER
PERSONAL INFORMATION, AS SUCH USE HAS OCCURRED TO DATE, AND AS SUCH USE MAY
OCCUR IN THE FUTURE, IN CONNECTION WITH THIS OR ANY OTHER EQUITY OR OTHER AWARD,
AS DESCRIBED ABOVE.


***


